DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to amendments filed on 2/10/2021.
Claims 1-18 are pending.  Claims 1,8,13,15 and 18 are amended. 
The rejections of Claims 1-18 under 35 USC 112, 2nd paragraph are withdrawn in view of Applicant’s amendments. 
The rejections of Claims 1-5,8-14,17 and 18 under 35 USC 102(a)(1) as being anticipated by CN 105742627 are withdrawn in view of Applicant’s amendments. 
The rejection of Claims 1-18 under 35 USC 103 as being obvious over CN 105742627 in view of CN 104157845 are withdrawn in view of Applicant’s amendments. 
The rejection of Claim 18 under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over CN ‘627 are withdrawn in view of Applicant’s amendments.
Note the following new grounds of rejection below:
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically it is unclear what the definitions of the terms I003 and I004 are meant to be.  For purposes of examination, the terms are construed as the intensities of the 003 and 004 reflections planes in x-ray diffraction pattern. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 105742627 (CN ‘627) in view of JP 2015134706 (JP ‘706) and CN 104157845 (CN ‘845).
As to Claim 1, CN ‘627 discloses a method of producing a ternary graphene composite material doped with bromine wherein a solution of precursor material is mixed with a graphene oxide solution, and a reducing agent is added to the mixture.  The mixture is subsequently reacted with an autoclave at a temperature of 100 to 200 deg C for at least 120 min (bottom half of pg. 3).  The Examiner notes the reference mentions successive reactions at said conditions after the reaction product is centrifuged, dried and cooled which the Examiner construes as annealing steps.  The structure is noted as having an advantage of being a network structure (bottom of pg. 4) which the Examiner construes as also being three dimensional due to the structure being composed of particles. 

As to the difference, JP ‘706 discloses a process whereby graphene oxide is reduced to graphene using a two-step process of chemical reduction followed by a thermal reduction step. The chemical reduction is carried out at 150 deg C or less in the presence of a reducing agent (para. 0026), similar to the CN ‘627 process above, and the thermal reduction step, which the Examiner construes as equivalent to step c of the instant claims, is carried out under vacuum (i.e. inert atmosphere) at 150 deg C or higher (para. 0032).  This process results in the formation of better carbon materials with improved properties (para. 0036).
It would have been obvious to one of ordinary skill in the art to modify the prior art process disclosed CN ‘627 with the steps disclosed in the JP ‘706 reference for purposes of improving the carbon material conducting properties produced by the process of CN ‘627. 
As to Claim 2, the reducing agent can be hydrazine hydrate (bottom of pg. 4). 
As to Claim 3, see discussion of Claim 2. 

As to Claim 5, see discussion of Claim 4. 
As to Claim 6, CN ‘627 fails to specifically disclose a graphene oxide dispersion of 0.1 to 5 g/L.
As to the difference, CN ‘627 discloses the graphene oxide solution has graphene oxide present from 0.5 to 2 wt % in the solution (middle of pg. 4). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the concentration of the graphene oxide in solvent of CN ‘627 through routine experimentation for best results, As to optimization results, a patent will not be granted based upon the optimization of result effective variables when the optimization is obtained through routine experimentation unless there is a showing of unexpected results which properly rebuts the prima facie case of obviousness. See In re Boesch, 617 F.2d 272,276,205 USPQ 215,219 (CCPA 1980). See also In re Woodruff 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990), and In re Aller, 220 F2d 454,456,105 USPQ 233,235 (CCPA 1955).
As to Claim 7, CN ‘627 discloses the quaternary compound is added to the graphene oxide “dropwise” which the Examiner construes as being multiple portions (middle of pg. 3).

It would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the addition portions of the quaternary compound of CN ‘627 through routine experimentation for best result.  As to optimization results, a patent will not be granted based upon the optimization of result effective variables when the optimization is obtained through routine experimentation unless there is a showing of unexpected results which properly rebuts the prima facie case of obviousness. See In re Boesch, 617 F.2d 272,276,205 USPQ 215,219 (CCPA 1980). See also In re Woodruff 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990), and In re Aller, 220 F2d 454,456,105 USPQ 233,235 (CCPA 1955).
As to Claim 8, CN ‘627 discloses the quaternary solution is added to the graphene oxide solution via a stirring process (middle of pg. 3). 
As to Claim 9, CN ‘627 discloses in Embodiment 3 that the mass ratio of graphene to quaternary compound is approximately 1:32 i.e. 0.06 g to 1.94 g (bottom half of pg. 6). 
As to Claim 10, CN ‘627 discloses the ratio of the graphene oxide to reducing agent as 1:1 to 1:20 (bottom half of pg. 4). 
As to Claim 11, CN ‘627 discloses the graphene oxide solution that is mixed with the quaternary compound is a 
As to Claim 12, the process disclosed in the discussion of Claim 1 above includes a centrifugation step which the Examiner construes as a “purification” step of the instant claim. 
As to Claim 13, as noted in the Claim 1 discussion above, the subsequent reaction steps are conducted at 100 to 200 deg C (middle of pg. 3). 
As to Claim 14, as noted in the Claim 1 discussion above, the subsequent reaction steps are conducted at times of at least 2 hrs. (middle of pg. 3).
As to Claim 15, CN ‘627 fails to disclose the use of a tube furnace to carry out the annealing step. 
As to the difference, it would have been obvious to one of ordinary skill in the art to utilize a tube furnace to conduct the annealing steps of composite material made in Claim 1 as any number of heating devices can be used to anneal objects to improve the physical properties of the electrode material. 
As to Claim 16, CN ‘627 fails to disclose a pre-treatment step including drying precursor materials prior to reaction with each other. 
. 
Response to Arguments







Applicant's arguments filed 2/10/2021 have been fully considered.
In regards to the 103 rejections that were made in the Non-Final Rejection dated 11/13/2020, the Applicants contend the prior art does not disclose the claimed step c of Claim 1 requiring annealing and that the claimed material offers improved charge capacity at higher charging rates then the prior art material disclosed in CN ‘627 and notes the Examples in the instant Specification which illustrate this. 
With respect to step c, the Examiner notes the new 103 rejection discussed below necessitated by Applicant’s amendment specifying the annealing step temperature range.  Further, with respect to the comparative data, the Examiner does not see a control example in the instant Specification which would illustrate the unexpected improvements the claimed material would have over the prior art.  Lastly, the Applicant argues characteristics such as improved capacity at higher charging rate, however, none of these values are incorporated in the claim and thus Applicant is arguing limitations that are not present in the instant Claim 1 scope. 

Allowable Subject Matter
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Claim 18 would be allowable over the prior art pending resolution of the 112 issue raised above.  Specifically, while the prior art would disclose a graphene/ternary oxide composite made by a similar process as discussed above, the prior art is silent with respect to the specific crystallographic structure as required by the specification of the unit cell and space group as well as relative orientation of the crystal per the intensity ratio of 003 and 004 reflections. Further there is no additional prior art indicating why these parameters would be preferable when making similar composite materials. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAISON P THOMAS whose telephone number is (571)272-8917.  The examiner can normally be reached on Monday to Friday, 9:00 am-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwen Blackwell can be reached on (571) 272-1078.  The fax phone number for the 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.P.T/Examiner, Art Unit 1761                                                                                                                                                                                                        




/jt/ 2/25/2021

/MARK KOPEC/Primary Examiner, Art Unit 1761